CARDINE, Justice,
dissenting, with whom ROSE, Justice, joins.
I would affirm.
This case has now been tried twice to a jury. The first trial resulted in a verdict for the landowner in the amount of $49,995, Energy Transportation Systems, Inc. v. Mackey, Wyo., 650 P.2d 1152 (1982). The second trial resulted in a verdict for the landowner in the amount of $26,880. The majority would now send the case back for a third trial, not because the verdict is incorrect in amount, but because the jury didn’t “do it” right. When form takes precedence over substance, something is wrong with what is occurring.
Section l-26-702(b), W.S.1977, Cum. Supp.1983, states:
“(b) If there is a partial taking of property, the measure of compensation is the greater of the value of the property rights taken or the amount by which the fair market value of the entire property immediately before the taking exceeds the fair market value of the remainder immediately after the taking.”
I would hold that this statute establishes the method and procedure which must be followed by witnesses in first determining and then testifying to the measure of just compensation for the taking. Once the witnesses have given their opinion of what they find would be just compensation, the jury, then considering all of the evidence and testimony and applying their own common sense, experience and judgment to it, should return a general verdict after being instructed that the award of damage for the taking must fall within the high and low determinations established by the evidence. They should not be required to return a special verdict or be
“* * * required to explain the exact thought processes they utilized nor are they required to develop and apply a mathematical formula which can be programmed, computerized and then reviewed by the district court like an algebraic equation. * * *” United States v. 573.88 Acres of Land, More or Less, in Crawford et al., Counties, State of Indiana, 531 F.2d 847, 849 (7th Cir.1976).
Four expert witnesses testified to the fair market value of the ranch before and after the taking by condemnation. The value before taking ranged from a low of $573, 200 to a high of $860,000 and after taking from a low of $572,382 to a high of $815, 000. Each expert also testified to the difference between the respective high and low values determined by him, which, in his opinion, was the amount appellee should have recovered. These differences ranged from a low of $818 to a high of $68,320. The verdict, $26,880, falls within the range of verdicts proper in the opinion of the experts.
These types of cases are costly to present. Expert opinion evidence is most often required. Too many cases are being reversed and sent back for retrial. See, Commonwealth, Depart. of Highways v. Stephens Estate, Ky., 502 S.W.2d 71 (1973), and cases cited therein; Citizens Electric Corp. v. Amberger, Mo.App., 591 S.W.2d 736 (1979). The market value of property is always a matter of opinion. The values testified to by the witnesses and the numbers they assign are not precise. Yet, the majority seems to treat them as precise and the final determinations of just compensation as a figure to be arrived at by exact mathematical computation. It has never been that and never will be. If the amount of the verdict, in all events, falls within the range of just compensation as determined by the witnesses testifying and all of the evidence presented, it ought to be affirmed, if it can be sustained on any reasonable basis.
*749In this case the jury found the value before taking to be $574,800. That was in the low range of value testified to by one of appellant’s expert witnesses. One of appel-lee’s expert witnesses testified that the diminution in value as a result of the taking was 5 percent and the other testified it was 18 percent. Appellee’s witnesses determined values immediately before and immediately after taking as required by § l-26-702(b), supra, and correctly determined the percentage diminution. What occurred then was that the jury essentially accepted the value before taking of appellant’s expert; but found not credible his suggestion that the diminution in value because of the taking was $818 (.14 percent). The jury then accepted the testimony of one of appellee’s expert witnesses that the diminution in value as a result of the taking was approximately 5 percent, and arrived at a value after taking of $547,920. Thus, the jury accepted the testimony of appellant’s expert to arrive at a value before and the testimony of appellee’s expert to determine the diminution in value and also the value after taking. These determinations by the jury were reasonable, within and supported by the evidence presented.
A number of cases have held that “* * * a jury is at liberty to reach its conclusion by blending all of the evidence admitted before them, aided by their own experience and knowledge of the subject of inquiry; that they are not compelled to accept all the testimony of any witness or to reject it all. Moreover, opinion evidence is not conclusive and a jury may consider and accept or reject such opinions or it may find its own opinion from evidence and by utilizing its own experience in matters of common knowledge. * * *” Silberstein v. State, Tex.Civ.App., 522 S.W.2d 562, 564 (1975).
I do not propose here that we go so far as to permit a jury to return a verdict outside the range of fair compensation as established by the witnesses and evidence. That would not occur by affirming this verdict.
The jury should be allowed considerable latitude in determining questions of credibility, weighing and accepting or rejecting evidence and resolving conflicts therein. We should affirm the amount of this verdict because it is supported by the evidence. This appellee landowner has borne the expense of two jury trials now. If a third trial is required and he ever makes a recovery for the taking of his property, it will probably be consumed by costs and expenses of the trials. That result is of concern and should be avoided.
There is a second reason why this verdict ought to be affirmed. I would hold that if there were error, it was harmless error, for as we have said before,
“ * * ⅜ [I]n order [for appellant] to obtain a reversal here on such ground, even though his complaint might be well founded, he must go further and demonstrate that such claimed error prejudiced the substantial rights of plaintiff. [Citations.] On the record we conclude that this has not been accomplished.” Willis v. Asbury Transportation Co., Wyo., 386 P.2d 934, 937 (1963). See also, Joelson v. State, Wyo., 674 P.2d 229 (1984).
The verdict in the amount of $26,880 was a proper verdict. Had the jury been required by the court to retire and correct the high and low values in their verdict, they in all probability, after further instruction by the court concerning permissible high and low values before and after taking, would have done so; and the result would have been the same. In this circumstance, what prejudice has appellant shown? What is to be accomplished by a new trial?
I would affirm.